   Case 1:20-cr-00314-RRM Document 1 Filed 08/19/20 Page 1 of 1 PageID #: 5




JN/ABS:SWR
F. #2019R01247

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                        NOTICE OF MOTION
                                                      1:20-cr-00314 (RRM)(RER)
         - against -                            Criminal Docket No.       -         (    )

JAEWOOK CHOI,

                         Defendant.

---------------------------X


                 PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant JAEWOOK CHOI’s

waiver of indictment pursuant to Rule 7(b) of the Federal Rules of Criminal Procedure.

Dated:       Brooklyn, New York
             August 19, 2020

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney
                                                 Eastern District of New York

                                          By:    /s/ Sarah Wilson Rocha________
                                                 Sarah Wilson Rocha
                                                 Trial Attorney
                                                 Criminal Division, Fraud Section
                                                 (718) 254-6366

Cc:      Clerk of the Court
         Joseph Potashnik, Esq.
